Citation Nr: 1812416	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with depressive features.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2000 to January 2004, with prior inactive service of an unspecified nature.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which established service connection for PTSD with depressive features; a 30 percent initial evaluation was assigned from September 26, 2013.  The Veteran expressed timely disagreement with the assigned initial evaluation, and the present appeal ensued.  

The Veteran later testified at a videoconference Board hearing before the undersigned in October 2017.  A transcript of that hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues remaining on appeal.

The Veteran was most recently provided a VA examination to determine the frequency and severity of the symptoms attributable to his service-connected psychiatric disability in April 2014 - nearly four years ago.  Evidence from the Veteran's October 2017 testimony and recent VA treatment records reflects that his psychiatric symptoms have increased in frequency and severity since the April 2014 VA examination.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In light of above, the Board concludes that the issue on appeal must be remanded so that VA can fulfill its duty to assist by providing the Veteran a contemporaneous VA psychiatric examination.  Further, so that the examiner is fully apprised of the most updated medical evidence of record pertaining to the Veteran's service-connected psychiatric disability, updated VA treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska, and all associated facilities must be obtained and associated with the file for review.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in Omaha, Nebraska, and all associated facilities, to include from the Community Based Outpatient Clinics (CBOCs) in Fort Dodge (dated after June 10, 2015) and Mason City (dated after April 28, 2015).  

2.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected PTSD with depressive features.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected PTSD with depressive features.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issue in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be






handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


